Citation Nr: 0019184	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1936 to 
February 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim 
of entitlement to service connection for heart disease and 
for service connection for a chronic pulmonary disorder.  The 
veteran filed a timely Notice of Disagreement in September 
1997 and the RO issued a Statement of the Case in October 
1997.  The veteran filed a timely Substantive Appeal only in 
regard to the issue of heart disease.  38 C.F.R. § 20.302(b) 
(1999).  Thus, discussion of service connection for pulmonary 
disease at the RO hearing in October 1999 is accepted as an 
application to reopen that claim.  This matter is referred to 
the RO for any appropriate action.  


FINDINGS OF FACT

1.  In a November 1992 final rating decision, the RO denied 
entitlement to service connection for heart disease.  

2.  The evidence added to the record since the prior final 
denial includes medical records, personal hearing testimony 
and statements in support of the claim; the additional 
evidence is duplicative or cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under 
consideration, and it does not provide a more complete 
picture of the circumstances surrounding the origin of the 
claimed disability.  





CONCLUSION OF LAW

The unappealed November 1992 rating decision denying 
entitlement to service connection for heart disease is final.  
Evidence submitted since that rating decision is not new and 
material, and the veteran's claim is not reopened.  
 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.156(a), 20.302, 20.1103 (1999) (formerly 
38 U.S.C. § 4005(c) (1988)); 38 C.F.R. § 20.1103 (1992) .  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in November 1992, the RO denied 
entitlement to service connection for heart disease.  The RO 
notified the veteran of that decision by letter dated that 
same month.  The veteran did not file an appeal within one 
year.  That decision is final.  

The following evidence was on file at the time of the 
November 1992 rating decision.  

Service medical records show no complaint or treatment of a 
heart disorder.  The service entrance examination report, 
dated in September 1936, shows that the veteran's 
cardiovascular system was normal.  Physical examination in 
November 1937, in connection with a tonsillectomy, showed 
that the heart was normal.  A report of examination, dated in 
May 1941, shows that the veteran's heart was regular and 
strong.  Cardiovascular examination in January 1942 was 
normal.  An examination report, dated in May 1942, also shows 
that the cardiovascular system was normal and X-ray 
examination of the chest was negative.  A separation 
examination, dated in December 1953, shows that the veteran's 
heart at that time was normal.  Physical examination in 
February 1955 showed that the heart had a regular sinus 
rhythm with no murmur or chronic passive congestion.  The 
December 1956 retirement examination report, signed by J. K., 
M.D., shows that the veteran's heart was normal, and an 
electrocardiogram (EKG) performed at that time was also 
normal.  A copy of the accompanying medical history, dated in 
January 1957, shows that the veteran denied having had 
shortness of breath, pain or pressure in his chest and high 
or low blood pressure.  

In his initial application for compensation, dated in March 
1957, the veteran did not mention a heart disorder.  

On VA examination in May 1957, the veteran reported that if 
he over exercised, his heart pounded very hard.  The examiner 
reported that the veteran's cardiovascular system showed no 
heart murmur, accentuation or irregular rhythm.  There was no 
cyanosis, dyspnea or edema.  X-ray examination of the chest 
showed no abnormality of the heart, great vessels or lungs.  
No diagnosis of a heart disorder is contained in that report.  

In his initial application for service connection for a heart 
disorder, dated in October 1991, the veteran indicated that 
he had been diagnosed with unstable angina and heart muscle 
damage in Honolulu, Hawaii, in about 1957, possibly during a 
VA examination in connection with other claimed disabilities.  
He asserted that, at that time, the examiner told him that he 
had a skip in his heartbeat.  The veteran further claimed 
that following an outpatient evaluation on August 30, 1991, 
he was admitted to the hospital and that Dr. B. told him that 
he had "heart muscle damage in 2 places many years ago."  

In the November 1992 rating decision, the RO denied the 
veteran's claim for service connection for heart disease 
based on a finding that no heart disease was shown during 
service or within one year of separation.  As noted above, 
the RO notified the veteran of that decision by letter dated 
that same month and the veteran did not file an appeal within 
one year.  Therefore, that decision is final based on the 
evidence of record at that time. 

The evidence added to the record since the 1992 rating 
decision includes, VA medical records, statements in support 
of the claim and personal hearing testimony.  

In December 1996, the veteran filed his application to reopen 
the previous claim of service connection for heart disease.  
VA hospital and outpatient records provided by the veteran 
since the prior final denial, dated from January 1996 to 
March 1997, show a history of cardiomyopathy of unknown 
etiology, with hospital admission in June 1996 for 
ventricular tachycardia and accompanying symptomatology for 
approximately one month prior to that admission.  The records 
also show that the veteran was transferred from the VA 
Medical Center in Fresno and hospitalized at the VA Medical 
Center in Palo Alto, California, in November 1996, again with 
ventricular tachycardia and accompanying symptoms for three 
days prior to evaluation.  The relevant diagnoses were 
coronary artery disease, history of prior inferior wall 
myocardial infarction, cardiomyopathy, congestive heart 
failure and hypertension.  

In a rating decision dated in June 1997, the RO denied the 
veteran's request to reopen the claim of service connection 
for heart disease, based on a finding that no new and 
material evidence had been provided.  

In his Notice of Disagreement, dated in September 1997, the 
veteran reported that Dr. K. had examined him in 1957 at 
Tripler Army Medical Center and that an EKG at that time was 
abnormal.  He further claimed that physicians at the VA 
Medical Center in Palo Alto, California had told him that he 
had had an ongoing heart disorder for "years and years."  

In his substantive appeal, VA Form 9, received in November 
1997, the veteran indicated that while he was at Tripler Army 
Medical Hospital, an EKG and other diagnostic tests performed 
at that time showed that he had a heart disorder and that 
during the retirement examination, the examining physician 
told him that he had a heart disorder and should undergo 
further evaluation.  The veteran asserted that, according to 
his cardiologist, he had had a heart disorder for "many many 
years."  

At his October 1999 personal hearing before a Hearing Officer 
at the RO, the veteran contended that the stress associated 
with the numerous battles he engaged in during service may 
have caused or aggravated his heart disease.  The veteran 
testified that the first time he became aware of an 
irregularity with his heart was during a January 1957 
physical examination for retirement.  The veteran claimed 
that during the examination, Dr. K. informed him that at 
about every fourth beat his heart would skip a beat, and told 
him that he was "lucky" because his heart was able to rest.  
The veteran testified that the next time he saw a physician 
about a heart disorder was in 1992 at the VA Hospital in 
Fresno, California.  He stated that following blood pressure 
testing and an EKG, he was admitted to the intensive care 
unit with a diagnosis of unstable angina.  The veteran 
testified that he was again hospitalized in June 1996 for 
congestive heart failure and once again in November 1996, for 
possible bypass surgery.  Transcript.


Criteria

The unappealed November 1992 rating decision that denied 
entitlement to service connection for heart disease is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999) (formerly 38 U.S.C. § 4005(c) (1988)); 38 C.F.R. § 
20.1103 (1992).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If the Board determines that 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a), the claim is reopened, and it must next be 
determined whether the appellant's claim, as then reopened, 
is well grounded in terms of all the evidence in support of 
the claim, generally presuming the credibility of that 
evidence.  See Elkins v. West, 12 Vet. App. 209, 219 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, service connection may be granted 
for a chronic disease, including heart disease, if manifested 
to a compensable degree within one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).


Analysis

The question to be addressed is whether the veteran has 
submitted new and material evidence to reopen his claim of 
service connection for arteriosclerotic heart disease.  While 
the additional medical records and statements submitted, as 
well as the testimony provided by the veteran at the hearing, 
are new, insofar as the they were not of record at the time 
of the prior rating decision, they are either cumulative of 
information previously of record or do not bear directly and 
substantially upon the specific matter under consideration.  

The VA medical evidence, dated from January 1996 to March 
1997, shows that the veteran was diagnosed with heart disease 
in June 1996, decades after service.  The evidence does not 
link the veteran's heart disease to service.  Inasmuch as the 
specific matter under consideration is whether heart disease 
was incurred or aggravated during active service, this 
evidence, although showing that the veteran currently has 
heart disease, does not provide any link between the current 
heart disease and service.  

The veteran's allegations of when he first learned of a 
cardiac abnormality have been inconsistent, but in any event 
he claims that he was found to have some type of heart 
abnormality during 1957.  In his initial claim for service 
connection he thought he may have been diagnosed with 
unstable angina and heart muscle damage at the time of the VA 
examination in 1957.  However, the VA examination report is 
in the file and shows no findings of any heart abnormalities, 
despite the veteran statement at the time that his heart 
pounded with over exertion.  Argument and testimony at the 
veteran's hearing were to the effect that he first learned he 
might have had an irregular heartbeat apparently during his 
service retirement examination at Tripler Army Medical 
Center.  Notwithstanding the veteran's contention that an EKG 
at that time was abnormal, the separation examination report, 
signed by Dr. K. shows that the veteran's heart was normal 
and an EKG at that time was also reported as normal.  
Furthermore, Dr. K.'s alleged statement that the veteran was 
"lucky" because his heart skipped a beat let his heart 
rest, would not constitute a diagnosis of heart disease.  
Thus, not only is the veteran's testimony of what doctors 
purportedly told him not competent medical evidence but also 
the actual medical records are in the file and do not 
corroborate the alleged conversations.  Thus, the veteran's 
statements of having been told he had a cardiac irregularity 
in 1957 do not warrant reopening the claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The Board notes that in an 
October 1997 Statement of the Case, the RO referred to a May 
1997 VA examination.  However, there is no May 1997 VA 
examination 



report associated with the claims folder and it appears that 
the RO was actually referring to the VA examination report of 
May 1957.  

The veteran has further asserted that he was hospitalized in 
1991 and 1992 and that his doctors him told he had had heart 
muscle damage "many years ago."  However, such a statement 
would not create a sufficient link between heart disease and 
service from which the veteran had retired more than more 
than 30 years earlier.  Additionally, while the veteran has 
asserted that VA medical treatment records dated on in 1991 
and 1992 include diagnoses of heart muscle damage and 
unstable angina, respectively, as well as abnormal results 
from an EKG in August 1991, there is no evidence linking the 
veteran's heart disease or any cardiac pathology to service.  
As noted above, the retirement and VA examinations in May 
1957 showed that the veteran's heart was normal.  The 
information contained in the statements and testimony 
regarding in-service and post-service diagnoses of a heart 
irregularity is cumulative of information contained in the 
evidence considered at the time of the November 1992 rating 
decision or is not so significant that it must be considered 
to fairly decide the merits of the claim.  Therefore, this 
evidence is not new and material.  38 C.F.R. § 3.156(a).  

To the extent that the veteran may claiming consideration 
under 38 U.S.C.A. § 1154(b) (West 1991) based on combat 
service, as suggested at his personal hearing, such would not 
provide a basis for reopening the claim since there still is 
no competent evidence that any current heart disease is 
related to service.  

Therefore, as no new and material evidence has been provided 
since the final disallowance of the veteran's claim, the 
Board finds that the claim has not been reopened.  






ORDER

There having been no new and material evidence received to 
reopen the claim of entitlement to service connection for 
arteriosclerotic heart disease, the appeal is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

